DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Tison on 5/6/21.

The application has been amended as follows: 
In the claims, please cancel claims 52-62;
please amend claims 13, 35, 37, 40, 41, 43-47 and 49 as follows:

13. (Currently Amended) A table game system comprising:
shuffled playing cards that are playing cards formed of a set or a package of a multiple number of decks that are shuffled;
a card shoe including:
a card accommodating section configured to accommodate the shuffled playing cards, and 
an opening through which the cards are drawn one at a time from the card accommodating section; and

wherein an item of the measurement of the period between the points of time when the at least two specific items occur includes measurement of a period for which shuffled playing cards are used, 
the period starting based on: 
a first card being drawn at a start of use of new shuffled playing cards, or 
a start of bets in a new game is received, and
the period ending based on: 
a cut card is drawn from the card accommodating section, 
an end of a game in which the cut card is drawn from the card accommodating section, or 
an end of a last game of a predetermined number of games that follow a game in which the cut card is drawn end.[[:]]

35. (Currently Amended) The table game system according to claim 13, wherein the card shoe further includes:
a card sensor configured to sense that one of the cards is drawn and output a signal associated with the sensed and drawn,
a card reading section configured to read at least a rank of the drawn card,
a win/loss evaluating section configured to perform win/loss evaluation of the card game based on information on the rank of the card read by the card reading section, and
a win/loss evaluation result output section configured to output a result of the win/loss evaluation performed by the win/loss evaluating section.

37. (Currently Amended) The table game system according to claim 35, wherein in a plurality of games in the period for which the shuffled playing cards are used, the management control section is further configured to:
measure a period from time when a first card is drawn in each of the games to time when the win/loss evaluation result output starts as a play period; and

a sum of a plurality of play periods in the period for which the shuffled playing cards on a package basis or a set basis are used,
an average of the play periods, or
dispersion of the play periods.

40. (Currently Amended) The table game system according to claim 39, wherein the management control section is further configured to add [[the]] a play period to a result of the measurement of the period excluding play to determine a game period and calculate:
a sum of a plurality of game periods in the period for which the shuffled playing cards on a package basis or a set basis are used,
an average of the game periods, or
dispersion of the game periods.
41. (Currently Amended) The table game system according to claim 35, wherein:
the item of the measurement of the period between the points of time when the at least two specific items occur includes:
(1) an item of measurement of a dealing period that starts when a first card is drawn and ends when a fourth card is drawn in [[the]] a play period, or
(2) an item of measurement of a player's period that starts when the fourth card is drawn and ends when the win/loss evaluation result output starts in the play period, and
the management control section is further configured to calculate at least one of a sum, an average, or dispersion of the dealing periods or the player's periods in a plurality of games in the period for which the shuffled playing cards are used.

43. (Currently Amended) The table game system according to claim 35, wherein the management control section is further configured to calculate a ratio among at least a plurality of a calculated sum of dealing periods, [[the]] player's periods, bet settlement periods, [[the]] bet periods, the play periods, [[the]] periods excluding play, or [[the]] game periods and an in-shoe package exchange period.

store a predetermined rule of the card game; 
sense, based on the rule, a state of an error that is against the rule of the card game; and 
store or output a number of sensed errors or contents of the sensed error[[s]] in the period for which the shuffled playing cards are used.
45. (Currently Amended) The table game system according to claim 44, wherein the management control section is further configured to: 
identify:
(1) drawing of a subsequent card from the card shoe in a course of the game, or
(2) the win/loss evaluation result output performed by the win/loss evaluation result output section showing that the table game system has recovered from the of the error, 
measure an error recovery period required from time when the error sensing section senses the error to time when recovery from the of the error is achieved, and 
calculate at least one of a sum, an average, or dispersion of the error recovery period having occurred in the period for which the shuffled playing cards are used.
46. (Currently Amended) The table game system according to claim 35, further comprising: 
bet area sensing means for sensing whether or not a bet is present in a bet area on [[the]] a game table,
wherein the management control section is further configured to: 
evaluate whether:
(1) a bet has been placed in a player's area, or
(2) a bet has been placed in a banker's area,
based on information sensed by the bet area sensing means; and
represent whether or not a bet is present in the bet area, and 
store or output a result of the evaluation in relation to at least one of a measured player's period, a play period, or a game period.

bet area sensing means for sensing whether or not a bet is present in a bet area on [[the]] a game table,
wherein the management control section is further configured to: 
calculate data on a number of players in the card game based on information sensed by the bet area sensing means and representing whether or not a bet is present in the bet area, and
store or output the calculated number of players in relation to at least one of a bet settlement period, a bet period, a period excluding play, or [[the]] a game period.
49. (Currently Amended) The table game system according to claim 35, further comprising:
a mode switcher configured to switch a mode in accordance with which the management control section operates to a period measurement omission mode in which the management control section does not measure the period between the points of time when the specific items occur in the card game, and
wherein the management control section is further configured to: 
measure a measurement omission period that starts at time when the mode switcher switches the mode in accordance with which the management control section operates to the period measurement omission mode and ends at time when an operation mode changes from the period measurement omission mode, and 
exclude the measured measurement omission period from [[the]] a bet period, [[the]] a period excluding play, or bet in a game immediately after the operation mode switches to the period measurement omission mode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of reference that could be reasonably combined that taught:
a table game system comprising:
shuffled playing cards that are playing cards formed of a set of a multiple number of decks that are shuffled;
a card shoe including:
a card accommodating section configured to accommodate the shuffled playing cards, and 
an opening through which the cards are drawn one at a time from the card accommodating section; and
a management control section configured to measure a period for which shuffled playing cards are used, 
the period starting based on: 
a first card being drawn at a start of use of new shuffled playing cards, or 
a start of bets in a new game is received, and
the period ending based on: 
a cut card is drawn from the card accommodating section, 
an end of a game in which the cut card is drawn from the card accommodating section, or 
an end of a last game of a predetermined number of games that follow a game in which the cut card is drawn end.  The closest prior art, a combination French, Stassi and Shigeta discloses a card shoe measuring the time of various segments of a table game but fails to specifically measure the time that a set or package of playing cards is in play. 





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715